Jun 04 2019 03 18Case
                  PM To 2:18-cv-00868-JHS
                        12672995058 Page 2/2 From Document
                                                  The Atkln Firm. LLC
                                                                   36 Fax 8336931201
                                                                       Filed  06/05/19   Page 1 of 1


                                                                                 55 Madison Avenue. Suite 400
       The Atkin Firm, LLC                                                              Momstown, "NJ 07960
                       Attorneys at Law
                                                                                 400 Rella Boulevard, Suite 165
                                                                                            Suffern, NY I 0901
       By· John(' Atkm, Esq *
                                                                                 Te! (973) 285-3239
                                                                                 Fax (833) 693-1201
       * Member of NJ. NY, and PA Bar                                            Email JAtkrn((IJatkrnfinn.com



                                                   June4,2019

      VIA Facsimile (267) 299-5058

      Honorable Joel H. Slomsky
      United States D1stnct Court for the Eastern District of Pennsylvania
      James A. Byrne U.S. Courthouse
      601 Market Street-Room 13614
      Philadelphia, PA 19106

                Re:    Strike 3 Holdings, LLC v. Bordley
                       Dkt. No. 2:18-cv-00868-JHS

      Judge Slomsky·

              I represent Plaintiff Strike 3 Holdings, LLC ("Strike 3") in the above-referenced matter.
      wnte with the consent of my adversary to respectfully request a 60-day extension to the deadlines
      set forth in the Court's April 29, 2019 Amended Scheduling Order. [ECF No. 22). However,
      Strike 3 does!!.!?! request an extension of the meditation, currently scheduled before Judge Wells
      on June 27, 2019 at I 0:30 a.m. Id.

              On Febrnary 26, 2019, the Court granted Strike 3 's motion to compel and entered an order
      reqwring Defendant to, among other thmgs, provide a complete response to Plamtiff s
      Intel1'ogatory No. 3, and responsive documents and computer hard drives to Requests for
      Production Nos. I, 11, I 3. 15, and 16. Defendant has not provided responses to these written
      discovery requests, which has resulted in further a delay in Strike 3 being able to ( 1) provide its
      experts with all of the documents necessary for the1r analysis and (2) adequately prepare for the
      depos1t1on of Defendant

                Defendant's counsel has consented to this request. Thank you for your attention to this
      matter.




      cc·       Jonathan D. Klein, Esq. (via email)
                Joseph Baghat, Esq. (via email)
